In an action to annul a marriage, the appeal is from a judgment dismissing the complaint after trial before an Official Referee. Judgment reversed on the law and the facts, without costs, and interlocutory judgment directed in favor of appellant, without *1014costs. Findings of fact inconsistent herewith are reversed and new findings are made as indicated herein. In Blek v. Blek (306 N. Y. 27, affg. 281 App. Div. 692) it was determined that the prior marriage between Alexandra M. Blek (also known as Alexandra Engelman), the appellant in the instant action, and Morris Engelman, the defendant in the instant action, was void and that the marriage between Joseph A. L. Blek, the plaintiff in the case cited, and Alexandra was valid. The answers of the jury on the framed issues in that case were submitted to the Official Referee in the instant action in which Mr. Blek was an intervenor and is now the respondent. In both actions, Morris Engelman testified in support of Alexandra’s claim that her marriage to him was void because he had entered into a valid common-law marriage prior thereto. Under the circumstances, the interests of justice and public policy require a determination in the instant case similar to the determination in Blek v. Blek (supra), i.e., that the marriage between Alexandra and Engelman was void (see, e.g., Restatement, Judgments, § 84; Krause v. Krause, 282 N. Y. 355; cf. Commissioners of State Ins. Fund v. Low, 285 App. Div. 525 and Haverhill v. International Ry. Co., 217 App. Div. 521, affd. 244 N. Y. 582). Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ., concur.